Name: Council Decision of 24 February 1997 appointing two members and two alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1997-03-01

 Avis juridique important|31997D0156Council Decision of 24 February 1997 appointing two members and two alternate members of the Committee of the Regions Official Journal L 060 , 01/03/1997 P. 0062 - 0062COUNCIL DECISION of 24 February 1997 appointing two members and two alternate members of the Committee of the Regions (97/156/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decisions 94/65/EC of 26 January 1994 (1) and 95/15/EC of 23 January 1995 (2) appointing members and alternate members of the Committee of the Regions,Whereas two seats as members and two seats as alternate members of the Committee have become vacant following the resignations of Mr Bengt Holgersson and Mr Alberto RomÃ £o Madruga da Costa, members, and Mr Sture Sandberg and Mrs Berta Maria Cabral, alternate members, notified to the Council on 5 December 1996, 29 October 1996, 17 October 1996, 20 November 1996 and 18 February 1997 respectively;Having regard to the proposals from the Swedish and Portuguese Governments,HAS DECIDED AS FOLLOWS:Sole Article 1. Mr Bernth Johnson is hereby appointed a member of the Committee of the Regions in place of Mr Bengt Holgersson for the remainder of the latter's term of office, which runs until 25 January 1998.2. Mr Carlos Manuel Martins do Vale Cesar is hereby appointed a member of the Committee of the Regions in place of Mr Alberto RomÃ £o Madruga da Costa for the remainder of the latter's term of office, which runs until 25 January 1998.3. Mr Per-Olof Svensson is hereby appointed an alternate member of the Committee of the Regions in place of Mr Sture Sandberg for the remainder of the latter's term of office, which runs until 25 January 1998.4. Mr Roberto de Sousa Rocha Amaral is hereby appointed an alternate member of the Committee of the Regions in place of Mrs Berta Maria Cabral for the remainder of the latter's term of office, which runs until 25 January 1998.Done at Brussels, 24 February 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No L 31, 4. 2. 1994, p. 29.(2) OJ No L 25, 2. 2. 1995, p. 20.